As filed with the Securities and Exchange Commission on December 13, 2006 Registration No. U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-SB GENERAL FORM FOR REGISTRATION OF SECURITIES OF SMALL BUSINESS ISSUERS Under Section 12(b) or (g) of The Securities Exchange Act of 1934 VISITRADE, INC. (Name of small business issuer in its charter) Nevada (State or jurisdiction of incorporation or organization) 3751 (Primary Standard Industrial Classification Code Number) 74-3197968 (I.R.S. Employer Identification No.) 2038 Corte Del Nogal, Suite 110, Carlsbad, CA 92011 760-804-8844 (Address and telephone number of principal executive offices and principal place of business) Laughlin & Associates, Inc., 2533 N. Carson Street, Wilmington, Carson City, Nevada 89706 800-648-0966 (Name, address and telephone number of agent for service) Securities to be Registered Under Section 12(b) of the Act: None Securities to be Registered Under Section 12(g) of the Act: Common Stock $.001 Par Value (Title of Class) TABLE OF CONTENTS No. Title Page No. Part I Item 1. Risk Factors 4 Item 2. Description of Business 12 Item 3. Management's Plan of Operation 16 Item 4. Description of Property 17 Item 5. Security Ownership of Certain Beneficial Owners and Management 18 Item 6. Directors and Executive Officers, Promoters and Control Persons 18 Item 7. Executive Compensation 19 Item 8. Certain Relationships and Related Transactions 20 Item 9. Description of Securities 20 Part II Item 1. Market Price of and Dividends on the Registrant's Common Equity and Related Stockholder Matters 21 Item 2. Legal Proceedings 22 Item 3. Changes in and Disagreements with Accountants 22 Item 4. Recent Sales of Unregistered Securities 22 Item 5. Indemnification of Officers and Directors 23 Part F/S Financial Statements Independent Auditor's Report 26 Balance Sheet 27 at September 30, 2007 and at December 31, 2006, 2005 and 2004 Statement of Operations 28 for the nine months ended September 30, 2007 and for the years ended December 31, 2006, 2005 and 2004 Statement of Stockholders' Equity (Deficit) 29 for the nine months ended September 30, 2007 and for the years ended December 31, 2006, 2005 and 2004 Statement of Cash Flows 30 for the nine months ended September 30, 2007 and for the years ended December 31, 2006, 2005 and 2004 Notes to the Financial Statements 31 Part III Item 1. Index to Exhibits 35 Item 2. Description of Exhibits 35 Signatures 36 CAUTIONARY STATEMENT CONCERNING FORWARD-LOOKING INFORMATION This registration statement contains forward-looking statements.In addition, from time to time, we or our representatives may make forward-looking statements orally or in writing.These are statements that relate to future periods and include statements regarding our future strategic, operational and financial plans, potential acquisitions, anticipated or projected revenues, expenses and operational growth, markets and potential customers for our products and services, plans related to sales strategies and efforts, the anticipated benefits of our relationships with strategic partners, growth of our competition, our ability to compete, the adequacy of our current facilities and our ability to obtain additional space, use of future earnings, and the feature, benefits and performance of our current and future products and services. You can identify forward-looking statements by those that are not historical in nature, particularly those that use terminology such as “may,” “will,” “should,” “expects,” “anticipates,” “contemplates,” “estimates,” “believes,” “plans,” “projected,” “predicts,” “potential,” “seek” or “continue” or the negative of these or similar terms.In evaluating these forward-looking statements, you should consider various factors, including those described in this registration statement under the heading “Risk Factors” beginning on page 4. These and other factors may cause our actual results to differ materially from any forward-looking statement.We caution you not to place undue reliance on these forward-looking statements. We base these forward-looking statements on our expectations and projections about future events, which we derive from the information currently available to us.Such forward-looking statements relate to future events or our future performance.Forward-looking statements are only predictions.The forward-looking events discussed in this registration statement, the documents to which we refer you and other statements made from time to time by us or our representatives, may not occur, and actual events and results may differ materially and are subject to risks, uncertainties and assumptions about us.For these statements, we claim the protection of the “bespeaks caution” doctrine.The forward-looking statements speak only as of the date hereof, and we expressly disclaim any obligation to publicly release the results of any revisions to these forward-looking statements to reflect events or circumstances after the date of this filing. Factors that may affect forward-looking statements.A wide range of factors could materially affect future developments and performance of our business.This registration statement describes significant factors affecting specific business operations and the financial results of these operations.General factors affecting our operations include: •
